internal_revenue_service numbe release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact id no telephone number refer reply to cc tege eb qp1 plr-t-103164-15 date may legend state a plan b board c statuted statute e dear this letter is in response to a ruling_request submitted by your authorized representative on behalf of plan b dated date as supplemented by correspondence dated date and date with respect to the federal_income_tax treatment of certain contributions to plan b under sec_401 sec_414 sec_415 and sec_3401 of the internal_revenue_code the code the following facts and representations are submitted under penalties of perjury in support of your request plan b is a cost-sharing multiple employer defined_benefit_plan that is intended to constitute a qualified_plan under sec_401 a and a governmental_plan within the meaning of sec_414 the governing provisions of plan bare statutorily promulgated by the legislature of state a plan b is administered by board c plan b has two different benefit structures tier and tier the tier and tier benefit structures each have a benefit formula that multiplies three variables the member's final average salary as defined in the plan hereinafter referred to as plr-t-103164-15 fas a statutory multiplier specified in the plan and the member's years_of_service in the legislature of state a enacted statute d which among other things provides tier members with certain elections with respect to their employee contribution rates and statutory multiplier under statute d an individual who is a tier member of plan bon date will have a one-time irrevocable election during a 90-day period established by board c to either increase their employee contributions from to of compensation effective date and from to effective date and increase their multiplier from to of fas times years_of_service earned on and after date or continue to make an employee contribution of of compensation and have their multiplier drop from to of fas times years_of_service earned on and after date statute d further provides that tier members that fail to make such an election during the applicable_election_period are treated as if they elected to increase their employee contributions and multiplier as specified in immediately above with respect to tier members statute d provides that effective date a tier member will have a one-time irrevocable election during a 90-day period established by board c to either continue to make an employee contribution of have a multiplier of of fas times years_of_service but without a cost-of-living adjustment cola or continue to make an employee contribution of of compensation have a multiplier of of fas times years_of_service earned on and after date with a cola in the state a legislature enacted statute e which revised the amount of required member contributions and the benefit multiplier under plan b for tier and tier members of the plan as follows an individual who is a tier plan b member on date will have the election provided in statuted described above only if the internal_revenue_service irs approves the election if the irs does not the irs does not approve or disapprove a statutory provision or a proposed transaction however upon receipt of a proper submission by a taxpayer the irs will issue a ruling regarding the federal tax plr-t-103164-15 approve the election the increase in the member contribution and the increase in the multiplier under statuted will be automatic ie members will not be permitted an election accordingly under statute e if the irs does not approve the member election allowed under statute d for tier members the following will occur a b the required employee contributions for individuals who are tier members on date will automatically increase from to of compensation effective date and from to effective date and the statutory multiplier with respect to such tier members will automatically increase from to of fsa times years_of_service earned on and after date an individual who is a tier plan b member on date will not have any election and the following will occur a b c the employee contribution rate will remain pincite of compensation effective date the multiplier automatically increases from of fsa to times all years_of_service and members retiring on or after date will no longer be entitled to a cola that is provided to tier members retiring before such date the statutory provisions setting forth plan b explicitly provide that each participating employer with respect to plan b must pick up and pay in accordance with sec_414 the contributions to plan b that would otherwise by payable by members based on the above facts and representations you request the following rulings that the elections permitted tier members of plan b under statute d if implemented will not constitute a cash_or_deferred_arrangement within the meaning of sec_401 k that the mandatory member contributions required to be made under statute e by a tier and tier active member of plan b that are picked up by state a or a participating employer as employing units on behalf of such member shall continue to be treated as employer contributions to plan b under sec_414 for federal_income_tax purposes consequences of a proposed transaction under its private_letter_ruling program see revproc_2015_1 i r s plr-t-103164-15 that the mandatory tier and tier member contributions made and picked up as described in ruling_request above will not be included in a member's gross_income for federal_income_tax purposes until distributed or otherwise made available to the member that the mandatory tier and tier member contributions made and picked up as described in ruling_request above do not constitute wages as described in sec_3401 a that the mandatory tier and tier member contributions made and picked up as described in ruling_request above will not be treated as annual_additions for purposes of sec_415 with respect to plan b with respect to your first requested ruling sec_401 a provides that a_trust created or organized in the united_states and forming a part of a qualified_stock bonus pension or profit sharing plan of an employer constitutes a qualified_trust only if the various requirements set out in sec_401 a are met sec_401 k provides that a profit-sharing or stock_bonus_plan a pre-erisa_money_purchase_plan or a rural_cooperative_plan shall not be considered as not satisfying the requirements of sec_401 a merely because the plan includes a qualified_cash_or_deferred_arrangement as defined in sec_401 k sec_1 k -1 a of the income_tax regulations provides in pertinent part that a plan other than a profit-sharing stock bonus pre-erisa money purchase pension or rural_cooperative_plan does not satisfy the requirements of sec_401 a if the plan includes a cash_or_deferred_arrangement thus a qualified defined_benefit_plan is not permitted to include a cash_or_deferred_arrangement furthermore sec_401 k b ii provides that a cash_or_deferred_arrangement shall not be treated as a qualified_cash_or_deferred_arrangement if it is part of a plan maintained by a state_or_local_government or political_subdivision thereof or any agency_or_instrumentality thereof section f b i of the tax_reform_act_of_1986 p l provides a transition rule pursuant to which the prohibition of sec_401 k b ii of the code does not apply to any cash_or_deferred_arrangement adopted by a state_or_local_government or political_subdivision thereof before date thus if a governmental employer maintains a qualified defined_contribution_plan the plan cannot generally include a qualified_cash_or_deferred_arrangement within the meaning of sec_401 k unless the cash_or_deferred_arrangement was adopted before date sec_1 k -1 a provides that subject_to certain exceptions which are inapplicable in this case a cash_or_deferred_arrangement is an arrangement under plr-t-1 which an eligible_employee may make a cash or deferred election with respect to contributions to or accruals or other_benefits under a plan that is intended to satisfy the requirements of sec_401 a sec_1 k -1 a i defines a cash or deferred election as any direct or indirect election or modification of an earlier election by an employee to have the employer either a provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation sec_1 k -1 a v provides that a cash_or_deferred_arrangement does not include a one-time irrevocable election made no later than the employee's first becoming eligible under the plan or any other plan or arrangement of the employer that is described in sec_219 to have contributions equal to a specified amount or percentage of the employee's compensation including no amount of compensation made by the employer on the employee's behalf to the plan and a specified amount or percentage of the employee's compensation including no amount of compensation divided among all other plans or arrangements of the employer for the duration of the employee's employment with the employer in the present case the employee elections provided under plan b pursuant to statute d result in tier members being given the option to have state a or a participating employer either provide a greater or lesser amount to the member in the form of cash that is not currently available or contribute an amount to plan b or provide an accrual under plan b which is a plan deferring the receipt of compensation thus employees are given a cash or deferred election right within the meaning of sec_1 k - a with respect to their designated employee contributions under plan b accordingly the elections granted to tier members under statute d with respect to employee contributions would if implemented constitute a cash_or_deferred_arrangement within the meaning of sec_1 k -1 a in addition even though the elections granted to tier members under statuted would be one-time and irrevocable the elections would not constitute one-time irrevocable elections within the meaning of sec_1 k -1 a v in order to be a one-time irrevocable election under sec_1 k -1 a v the election must be made no later than an employee's first becoming eligible under any plan that is described in sec_219 of the employer in this case the employees are already participating in plan b a type of plan that is described in sec_219 during the time they are eligible to make the elections under statute d accordingly the tier member elections under statute d would not be excluded from constituting a cash_or_deferred_arrangement by reason of sec_1 k -1 a v and would thus be an impermissible cash_or_deferred_arrangement plr-t-1 with respect to your second requested ruling sec_414 provides that any amount contributed to an employees' trust described in sec_401 a shall not be treated as having been made by the employer if it is designated as an employee contribution sec_414 provides that for purposes of sec_414 in the case of any plan established by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing or a governmental_plan described in the last sentence of sec_414 relating to plans of indian tribal governments where the contributions of employing units are designated as employee contributions but where any employing unit picks up the contributions the contributions so picked up shall be treated as employer contributions the federal_income_tax treatment to be afforded contributions that are picked up by the employer within the meaning of sec_414 has been described in a series of revenue rulings in revrul_77_462 c b the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan were excluded from the employees' gross_income until such time as they were distributed to the employees revrul_77_462 further held that under the provisions of sec_3401 the school district's contributions to the plan were excluded from wages for purposes of the collection of income_tax at the source on wages therefore no withholding was required for federal_income_tax purposes from the employees' salaries with respect to such picked-up contributions revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan revrul_87_10 c b provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick-up plr-t-103164-15 revrul_2006_43 2006_35_irb_329 amplifying and modifying revrul_81_35 revrul_81_36 and revrul_87_10 describes the actions required for a state or political_subdivision of a state or an agency_or_instrumentality of either to pick-up employee contributions to a plan qualified under sec_401 a so that the contributions are treated as employer contributions pursuant to sec_414 specifically revrul_2006_43 provides that a contribution to a qualified_plan established by an eligible_employer ie a governmental employer will be treated as picked-up by the employing unit under sec_414 if two conditions are satisfied first the employing unit must specify that the contributions although designated as employee contributions are being paid_by the employer for this purpose the employing unit must take formal action to provide that the contributions on behalf of a specific class of employees of the employing unit although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions a person duly authorized to take such action with respect to the employing unit must take such action the action must apply only prospectively and be evidenced by a contemporaneous written document eg minutes of a meeting a resolution or ordinance second the pick-up arrangement must not permit a participating employee from and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1 k -1 a of the regulations with respect to designated employee contributions thus for example no participating employee may be given the right to opt_out of the pick-up arrangement described in sec_414 or to receive the contributed amounts directly instead of having them paid_by the employing unit to the plan revrul_2006_43 states that the pick-up rules expressed in revrul_81_35 and revrul_81_36 apply even if the employer picks up contributions through a reduction in salary or through an offset against future salary increases in the present case statute e provides that if the irs does not approve the member elections described in statute d then increases in the member contribution rate and the statutory multiplier under plan b will be automatic ie members will not be permitted an election accordingly because the irs concluded with respect to ruling one above that the tier member elections would result in an impermissible cash_or_deferred_arrangement statute e requires that the following occur effective date required employee contributions for any individual who is a tier plan b member on date automatically increases from to of compensation plr-t-103164-15 effective date required contributions with respect to such tier members further increases from to effective date the statutory multiplier with respect to such tier members automatically increases from to of fsa times years_of_service earned on and after such date based on the facts represented the employee contributions that are mandated by statute e are to be picked up by each participating employer with respect to plan b under sec_414 in accordance with revrul_81_35 revrul_81_36 and revrul_2006_43 appropriate formal action has been taken to provide that such mandatory employee contributions although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions the state a legislature specifically provided in the statutory provisions setting forth plan b that in accordance with sec_414 each participating employer with respect to plan b must pick up and pay the contributions to plan b that would otherwise be payable by members additionally consistent with revrul_87_10 because the relevant statutory plan b provisions are prospective the required specification of the designated employee contributions was completed before the period to which such contributions relate furthermore because the irs concluded with respect to ruling one above that the tier member elections that would otherwise be allowed under statute d would result in an impermissible cash_or_deferred_arrangement statute e does not allow for any member elections with respect to mandatory employee contributions to plan b thus as regards the mandatory employee contributions made in accordance with statute e with respect to tier and tier plan b members which are picked up by the employing unit under the terms of plan b the tier and tier members are not given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to plan b consequently in accordance with revrul_81_35 revrul_81_36 and revrul_2006_43 the tier and tier members are not permitted from and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1 k -1 a with respect to the designated employee contributions therefore the pick-up arrangement under plan b as described in the facts represented is a valid pick-up arrangement consistent with revrul_81_35 revrul_81_36 and revrul_2006_43 with respect to your third and fourth requested rulings sec_402 generally provides that any amount actually distributed to any recipient by any employees' trust described in sec_401 a which is exempt from tax under sec_501 shall be taxable to the recipient in the taxable_year of the distribution under sec_72 relating to annuities plr-t-103164-15 sec_1_402_a_-1 a i provides that if an employer makes a contribution for the benefit of an employee to a_trust described in sec_401 a for the taxable_year of the employer which ends within or with a taxable_year of the trust for which the trust is exempt under sec_501 a the employee is not required to include such contribution in his income except with respect to the year or years in which such contribution is distributed or made available to him in the present case because the mandatory tier and tier member contributions that are made in accordance with statute e and picked up by a participating employer under the terms of plan b will be made pursuant to a valid pick-up arrangement they will be treated as employer contributions therefore pursuant to sec_402 and sec_1_402_a_-1 a i the picked-up employee contributions to plan b will not be included in gross_income of the member for federal_income_tax purposes until distributed or otherwise made available to the member furthermore consistent with revrul_77_462 and in accordance with sec_3401 a a the picked-up employee contributions to plan b are excluded from wages for purposes of the collection of income_tax at the source on wages in addition all payments of remuneration by an employer for services performed by an employee are generally subject_to taxes under the federal_insurance_contributions_act fica unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment_fica_taxes include social_security and medicare taxes sec_3121 v b provides that other than the social_security_tax wage_base limitation nothing in sec_3121 a excludes from the term wages any amount picked up as an employer_contribution under sec_414 if the pickup is pursuant to a salary reduction agreement whether evidenced by a written instrument or otherwise for these purposes the term salary reduction agreement includes any salary reduction arrangement regardless of whether there is approval or choice of participation by individual employees or whether such approval or choice is mandated by state statute h_r conf_rep no 98th cong 2d sess see also public employees' retirement board v shalala f 3rd h cir therefore under sec_3121 if an employee's services are covered included in employment for social_security_tax purposes pickup contributions under sec_414 that are made pursuant to a salary reduction agreement are generally subject_to social_security_taxes unless the maximum wage_base exception applies also under sec_3121 if an employee's services are covered included in employment for medicare_tax purposes pick-up contributions under sec_414 that are made pursuant to a salary reduction agreement are subject_to medicare taxes without any limit based on the_amount_of_wages this does not constitute a ruling on whether the pick-up contributions are made pursuant to a salary reduction agreement for fica tax purposes plr-t-103164-15 with respect to your fifth requested ruling sec_401 a provides that a_trust shall not constitute a qualified_trust under sec_401 a if the plan of which such trust is a part provides for benefits or contributions which exceed the limitations of sec_415 sec_415 a provides that a defined_benefit_plan is not a qualified_plan if the plan provides for the payment of benefits with respect to a participant which exceed the limitation of sec_415 sec_415 prescribes limitations that are based on the annual_benefit determined under sec_415 sec_415 provides for adjustments in accordance with regulations to the benefit determined under the plan if employees contribute or make rollover_contributions to the plan sec_415 provides that a defined_contribution_plan is not a qualified_plan if the contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitation of sec_415 sec_415 places specified limitations on annual_additions as defined in sec_415 to a participant's account under a defined_contribution_plan sec_1 b -1 b prescribes rules for the determination of the annual_benefit for purposes of sec_415 sec_1_415_b_-1 b ii provides that an annual_benefit for purposes of determining the sec_415 limitation does not include the annual_benefit attributable to employee contributions however sec_1_415_b_-1 b ii a provides that for purposes of determining the annual_benefit under a defined_benefit_plan attributable to employee contributions contributions that are picked up by a governmental employer as provided in sec_414 are disregarded accordingly employee contributions that are picked up by a governmental employer as provided in sec_414 are treated as employer contributions for purposes of determining the sec_415 limitation and are not treated as annual_additions for purposes of sec_415 sec_1_415_c_-1 a ii b provides that mandatory employee contributions as defined in sec_411 and sec_1_411_c_-1 regardless of whether the plan is subject_to the requirements of sec_411 to a defined_benefit_plan are treated as contributions to a defined_contribution_plan however sec_1_415_c_-1 further states that for this purpose contributions that are picked up by the employer as described in sec_414 are not considered employee contributions in the present case the mandatory tier and tier member contributions that are made in accordance with statute e and picked up by a participating employer under the terms of plan b will be made pursuant to a valid pick-up arrangement therefore pursuant to sec_1 b -1 b ii a and c -1 a ii b the picked-up contributions will be treated as employer contributions to plan b for purposes of sec_415 consequently the picked-up contributions will not be treated as annual_additions for purposes of sec_415 with respect to plan b rather in accordance with sec_1 b -1 b ii a such amounts are treated as employer contributions for plr-t-103164-15 purposes of determining the member's annual_benefit under plan b for purposes of the limitation of sec_415 in summary based on the represented facts we conclude if implemented the elections permitted tier members of plan b under statute would constitute a cash_or_deferred_arrangement within the meaning of sec_401 k if the elections permitted tier members of plan b under statute are not implemented the mandatory employee contributions made under statute e with respect to tier and tier members that are picked up by the employing unit shall be treated as employer contributions to plan b under sec_414 for federal_income_tax purposes the mandatory tier and tier member contributions made and picked up as described in above will not be included in the member's gross_income for federal_income_tax purposes until distributed or otherwise made available to the member the mandatory tier and tier member contributions made and picked up as described in above are excluded from wages as described in sec_3401 a the mandatory tier and tier member contributions made and picked up as described in above will not be treated as annual_additions for purposes of sec_415 with respect to plan b rather such amounts will be treated as employer contributions for purposes of determining the member's annual_benefit under plan b for purposes of the limitation of sec_415 this ruling is based on the assumption that plan b satisfies the qualification requirements set forth in sec_401 a and constitutes a governmental_plan within the meaning of sec_414 at all relevant times except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-t-103164-15 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely laura b warshawsky senior tax law specialist qualified_plans branch tax exempt and government entities cc
